System and Method for Preservation, Transport, and Analysis of Water Samples

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. ¶ 0023 suggests commercially available sorbents could be applied to water sample analysis, or custom designed sorbents could be used for this purpose. ¶ 0035 describes mixing sorbents together to target multiple contaminants, each specific for uptake of a specific contaminant. However, applicant does not name commercially available sorbents, other than DOWEX G-26 and iron oxide xerogels, and these sorbents are not associated with the entire list of adsorbates. Further, applicant does not detail forming custom designed sorbents used for adsorbing the adsorbates. For example, the specification does not identify a sorbent that would adsorb protozoa.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 35, the limitation “at least 80% of the one or more contaminants in the sample are adsorbed and released” is unclear since the amount of adsorbent sample size, concentration of contaminant and the time period of adsorption, among other factors, are not claimed, therefore the metes and bounds of the claim are not clearly set forth. As an example, could the method further limit the percent of contaminant adsorbed and released from the ocean.

Regarding claim 36, the limitation “the amount of target contaminants in the sample and the amount that is released is consistent” is unclear since the consistency of: contaminant concentration in the sample, sample size and the release method, among other factors, are not claimed, therefore the metes and bounds of the claim are not clearly set forth.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40-41 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 40-41 attempt to further limit by adding dependence on second claims 1 and 12, respectively. Since claims 1 and 12 are cancelled, they do not further limit claims 40-41. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 25, 29-32, 37 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riess (US 20120222500; “Reiss”).

Regarding claim 19, Riess discloses, in figures 1-3, 8 and 17-18, a method of collecting and releasing contaminants from water samples (ABSTRACT, Reiss’ testing and monitoring system uptakes contaminants and pollutants from water for later analysis) comprising: providing a water sampling device (10, 30) having at least one solid sorbent (14); exposing the device (10, 30) to a sample of water (¶ 0027, Reiss’s samplers are placed in rivers and tributary streams); allowing the at least one solid sorbent (14) to adsorb one or more contaminants from the water (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water); removing the device (10, 30) from contact with the water (¶ 0007, Reiss’ sampler may be retrieved from the environment); releasing the one or more contaminants (see previous comment) from the at least one solid sorbent (14) at a later time (¶ 0109, leachate contacts the adsorbent and removes contaminants and chemicals captured by the adsorbent); and performing analysis on the released contaminants (¶ 0041, Reiss performs laboratory analysis of released adsorbate).

Regarding claim 25, Reiss discloses, in figure 1, the at least one solid sorbent (14) comprises at least one of an ion exchange resin (¶ 0081, Reiss may use ion-exchange resins as the sampler resin/adsorbent).

Regarding claim 29, Reiss discloses, in figure 8, the one or more contaminants (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water) are adsorbed by flowing the sample (¶ 0027, examiner notes Reiss’ samplers are placed in rivers, the examiner construes rivers to mean flowing water therefore the water flows through the sampler) through the device (10, 30).

Regarding claim 30, Reiss discloses, in figures 7-8, the one or more contaminants (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water) are adsorbed by immersing the device (10, 30) in the sample (¶ 0026-0027, examiner notes Reiss’ samplers are placed in rivers with a weight holding them holding them underwater).

Regarding claim 31, Reiss discloses, in figures 17-18, the one or more contaminants (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water) are released by flowing a release solution (¶ 0109, Reiss flows leaching solution through the resin and into a container to remove contaminants/chemicals from the resin) through the device (10, 30).

Regarding claim 32, Reiss discloses the one or more contaminants (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water) are released by immersing the device in a release solution (¶ 0102, packets of resin are inserted into a bath for extraction and removal of the target elements from the resin).

Regarding claim 37, Reiss discloses, in figure 1, the device (10, 30) is transported to another location after adsorption (¶ 0007, Reiss’ enclosure or sampler may be retrieved from the environment for transport to a laboratory) for storage or analysis (¶ 0041, Reiss performs laboratory analysis of released adsorbate).

Regarding claim 42, Riess discloses, in figures 1-3, 8 and 17-18, a method of collecting and releasing contaminants from water samples (ABSTRACT, Reiss’ testing and monitoring system uptakes contaminants and pollutants from water for later analysis) comprising: providing a fluid sampling device (10, 30) containing at least one solid sorbent (14); exposing the device (10, 30) to a sample of fluid (¶ 0027, Reiss’s samplers are placed in rivers and tributary streams); allowing the at least one solid sorbent (14) to adsorb one or more contaminants from the fluid (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water); removing the device (10, 30) from the fluid (¶ 0007, Reiss’ sampler may be retrieved from the environment); releasing (¶ 0109, leachate contacts the adsorbent and removes contaminants and chemicals captured by the adsorbent) the one or more contaminants (see previous comment) from the at least one solid sorbent (14); and performing analysis on the one or more contaminants (¶ 0041, Reiss performs laboratory analysis of released adsorbate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 27 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Riess (US 20120222500; “Reiss”) as applied to claim 19 and 37 respectively above, and further in view of Lloyd (US 20050227269; “Lloyd”).

Regarding claim 20, Riess discloses, figures 1-3, 8 and 17-18, the device (10, 30) is packaged for storage or transportation before the release step (¶ 0007, examiner notes Reiss may transport the entire sampler or individual enclosure for analysis of the resin/adsorbent, therefore Reiss transports the resin/adsorbent before adsorbate release; the examiner construes removal of an enclosure as packaging).
Riess fails to explicitly disclose the device is packaged.
Lloyd teaches, in figure 1, the device (30) is packaged (20) for storage or transportation (¶ 0053-0054, examiner notes Lloyd’s container is designed to sealingly transport or store a removeable matrix containing a sampled analyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s scheme of packaging a matrix containing a sampled analyte in a sealed container prior to storage or transportation to inform Riess to prepare the sampler or resin packet for storage or transportation by sealing it in a container to prevent cross contamination. Doing so would increases safety and increases confidence in analysis results.

Regarding claim 21, Riess fails to disclose the device dries after the removal step.
Lloyd teaches, in figure 1, the device (30) dries after the sample is applied (¶ 0054-0055, Lloyd applies the biological specimen to the matrix, air dries the specimen on the matrix, then seals the container cap for storage or transportation) to the device (30) and before the release step (¶ 0057, subsequent to Lloyd’s storage or transportation step, the specimen is recovered from the matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s scheme of drying a matrix containing a sampled analyte before recovering analytes of interest to inform Riess to prepare the sampler or resin packet for storage or transportation by drying it. Doing so reduces costs by eliminating the need for refrigerated or frozen shipping and storage.

Regarding claim 22, Riess fails to disclose a duration of time between removing the sampler or resin packet and analysis of released adsorbate. 
Lloyd teaches, in figure 1, the duration between preparing the sample for storage or transportation (¶ 0054-0055, Lloyd applies the biological specimen to the matrix, air dries the specimen on the matrix, then seals the container cap for storage or transportation) and the analysis step (¶ 0034, “subsequent analysis”) is at least 24 hours (¶ 0034, Lloyd preserves the specimen for subsequent analysis for “hours, days, months, or greater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s information that specimens may be successfully preserved for greater than months to inform Riess that the time between concluding a sampling period and analyzing adsorbate can be greater than 24 hours. Doing so increases the confidence of analysis results when the analysis is not immediate.

Regarding claim 23, Riess fails to disclose a duration of time between removing the sampler or resin packet and analysis of released adsorbate. 
Lloyd teaches, in figure 1, the duration between preparing the sample for storage or transportation (¶ 0054-0055, Lloyd applies the biological specimen to the matrix, air dries the specimen on the matrix, then seals the container cap for storage or transportation) and the analysis step (¶ 0034, “subsequent analysis”) is at least 7 days (¶ 0034, Lloyd preserves the specimen for subsequent analysis for “hours, days, months, or greater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s information that specimens may be successfully preserved for greater than months to inform Riess that the time between concluding a sampling period and analyzing adsorbate can be greater than 24 hours. Doing so increases the confidence of analysis results when the analysis is not immediate.

Regarding claim 24, Riess fails to disclose a duration of time between removing the sampler or resin packet and analysis of released adsorbate. 
Lloyd teaches, in figure 1, the duration between preparing the sample for storage or transportation (¶ 0054-0055, Lloyd applies the biological specimen to the matrix, air dries the specimen on the matrix, then seals the container cap for storage or transportation) and the analysis step (¶ 0034, “subsequent analysis”) is at least 30 days (¶ 0034, Lloyd preserves the specimen for subsequent analysis for “hours, days, months, or greater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s information that specimens may be successfully preserved for greater than months to inform Riess that the time between concluding a sampling period and analyzing adsorbate can be greater than 24 hours. Doing so increases the confidence of analysis results when the analysis is not immediate.

Regarding claim 27, Riess fails to explicitly disclose the device is stored in a package.
Lloyd teaches, in figure 1, the device (30) is stored in a package (20) (¶ 0053-0054, examiner notes Lloyd’s container is designed to sealingly transport or store a removeable matrix containing a sampled analyte) to prevent contamination (¶ 0046, Lloyd’s matrix includes protection against degradation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s scheme of packaging a matrix containing a sampled analyte to include protection against degradation to inform Riess to prepare the sampler or resin packet for storage or transportation by sealing it in a container with an additional protection against degradation. Doing so would increases confidence in analysis results.

Regarding claim 38, Reiss discloses, in figure 1, the device (10, 30) is transported (¶ 0007, Reiss’ enclosure or sampler may be retrieved from the environment for transport to a laboratory).
Reiss fails to disclose a means of transport.
Lloyd teaches transporting via the postal service or a commercial shipping service (¶ 0003, Lloyd is directed to solving the issue of transport carriers refusal to accept liquid biohazard shipments by drying and containing samples so they may be transported by said carriers, the examiner construes Lloyd’s transport carriers as postal or commercial shipping service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lloyd’s scheme of shipping packaged samples via transport carriers as Riess’ transport means. Doing so would reduce transportation cost.
Regarding claim 39, Reiss fails to disclose the device is stored.
Lloyd teaches, in figure 1, the device (20, 30) is stored (¶ 0054-0055, Lloyd applies the biological specimen to the matrix, air dries the specimen on the matrix, then seals the container cap for storage or transportation) at the same location (¶ 0055, examiner notes Lloyd’s container is capable of storage or transportation, the examiner construes Lloyd’s device as being stored at the adsorption site) after adsorption for analysis at a later date (¶ 0034, Lloyd preserves the specimen for subsequent analysis for “hours, days, months, or greater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lloyd’s sample storage into Riess’ method of collecting and analyzing contaminants to store samples for later analysis. Doing so decreases the  urgency to immediately transport and analyze the samples, potentially reducing cost.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Riess (US 20120222500; “Reiss”) as applied to claim 19 above.

Regarding claim 26, Reiss discloses the at least one solid sorbent (¶ 0066, “sampler ion-exchange resin or other adsorbent”, ¶ 0067, Reiss mixes different resins/adsorbents together or houses them in a collective sampler in separate packets) adsorbs various contaminants/chemicals, to match the needs of the client and project (¶ 0066, Reiss provides a non-exhaustive list of possible contaminants targeted for adsorption).
Reiss fails to disclose all of applicant’s specific contaminant species adsorbed by the sorbent.
However, applicant has not invented a new sorbent capable of adsorbing certain species of adsorbates and has not claimed any unique step that would enhance the capabilities of an existing sorbent to adsorb certain species of adsorbates. Furthermore, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to choose adsorbents such as ion exchange resins, capable of adsorbing multivalent cations, organic molecules, arsenic, fluoride, chromium, multivalent anions, viruses, bacteria, protozoa, parasitic organisms, nucleic acids, and proteins since choosing from a finite number of commercially available sorbents, with a reasonable expectation of success would be obvious to try. Doing so would enable Reiss’ environmental sampler to adsorb target contaminants.

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Riess (US 20120222500; “Reiss”) as applied to claim 19 above, and further in view of Giese (US 20130313198; “Giese”).

Regarding claim 28, Reiss fails to explicitly disclose manually stirring the device in the sample.
Giese teaches, in figure 1B, the one more contaminant is adsorbed (¶ 0053, “solid phase extraction”) by manually stirring (¶ 0053, “stirring that can be manual”) the device (b, c) in the sample (¶ 0013, Geise’s bagged, caged bed of porous adsorbent material is used to stir a larger sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Giese’s scheme manually stirring the bagged, caged adsorbent material in a larger sample into Riess’ method of sampling contaminants and pollutants from water. Doing so would increase the speed or amount of adsorption of the analyte of interest.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Riess (US 20120222500; “Reiss”) as applied to claim 19 above, and further in view of Raposo (Raposo, 2009, influence of adsorbent particle size on adsorption rate; "Raposo").

Regarding claim 33, Reiss fails to disclose the time duration of contaminants adsorption step. 
Raposo teaches, in figures 1 and 5, the one or more contaminants (((MBN), INTRODUCTION, examiner notes an indicator of adsorption capacity of activated carbon is methylene blue number) adsorption step requires less than 15 minutes (examiner notes Raposo’s figure 1 indicates methylene blue removal (MBR) begins within 15 minutes, the examiner contends adsorption would begin as soon as the adsorbent is wetted with contaminated fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Raposo’s research showing the start of adsorption within 15 minutes to inform Riess adsorption of contaminates commences immediately when the adsorbent is wetted with contaminated fluid. Doing so increases confidence of time sensitive sampling of contaminated bodies of water.

Regarding claim 34, Reiss fails to disclose the time duration of contaminants adsorption step.
Raposo teaches, in figures 1 and 5, the one or more contaminants (((MBN), INTRODUCTION, examiner notes an indicator of adsorption capacity of activated carbon is methylene blue number) adsorption step requires less than 3 minutes (examiner notes Raposo’s figure 1 indicates methylene blue removal (MBR) begins within 3 minutes, the examiner contends adsorption would begin as soon as the adsorbent is wetted with contaminated fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Raposo’s research showing the start of adsorption within 3 minutes to inform Riess adsorption of contaminates commences immediately when the adsorbent is wetted with contaminated fluid. Doing so increases confidence of time sensitive sampling of contaminated bodies of water.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Riess (US 20120222500; “Reiss”) in view of Kin (20030215958; “Kin”).

Regarding claim 43, Riess discloses, in figures 1-3, 8 and 17-18, a method of collecting and releasing contaminants from water samples (ABSTRACT, Reiss’ testing and monitoring system uptakes contaminants and pollutants from water for later analysis) comprising: providing a fluid sampling device (10, 30) containing at least one solid sorbent (14); exposing the device (10, 30) to a sample of fluid (¶ 0027, Reiss’s samplers are placed in rivers and tributary streams); allowing the at least one solid sorbent (14) to adsorb one or more contaminants from the fluid (ABSTRACT, Reiss’ adsorbent uptakes contaminants and pollutants from water); removing the device (10, 30) from contact with the fluid (¶ 0007, Reiss’ sampler may be retrieved from the environment); and analysis on the one or more contaminants (¶ 0041, Reiss performs laboratory analysis of released adsorbate).
Riess fails to disclose performing direct analysis.
Kin teaches, in figure 1, performing direct analysis on the at least one solid sorbent (3) to determine the one or more contaminants adsorbed (¶ 0036, Kin’s method includes “analyzing the adsorbent directly by an analyzer to establish the quantity of a chemical that has been adsorbed onto the adsorbent”) on the at least one solid sorbent (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kin’s scheme of directly analyzing adsorbent for adsorbed chemicals to inform Riess to directly analyze resin/adsorbent for contaminants and chemicals captured by the adsorbent. Doing so increases the convenience of determining water quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2855